DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 are objected to because of the following informalities:  
Claim 2 recites the limitation “the second number” which for clarity should be amended to recite “the second number of CSI reports”.  
Claim 9 recites the limitation “the number” which for clarity should be amended to recite “the number of CSI reports”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 8, 10, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “RS resources from the RS resource sets in a third set of DL BWP…” which makes the claim indefinite.  The “RS resource sets” are part of the “a second configuration” received by the UE, however claim 1 does not explicitly claim “RS resource sets” and “RS resources” being received by UE.  Hence it’s unclear if “RS resource sets” and “RS resources from the RS resource sets” are received as part of the “second configuration” step or receive “RS resources” step or if Applicant intended to claim “RS resources for the RS resource sets”.  Examiner will interpret as best understood.
Claim 1 recites the limitation “a second number of CSI reports…that have (i) values for a CSI report quantity that are larger than values for the CSI report quantity in other CSI reports…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “a second number of CSI reports…that each CSI report has (i) values for a CSI report quantity that are larger than values for the CSI report quantity in other CSI reports …” or “a second number of CSI reports…that have (i) combined values for a CSI report quantity that are larger than values for the CSI report quantity in other CSI reports…”.  Examiner will interpret as best understood.
Claim 8 recites the limitation “transmit RS resources from the RS resource sets” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “transmit utilizing RS resources indicated in the RS resource sets” or “allocating RS resources indicated in the RS resource sets”.  Examiner will interpret as best understood.
Claim 10 recites the limitation “a processor configured to…” which makes the claim indefinite.  It’s unclear if this recitation of “processor” refers to “a processor” recited in claim 8 or not.  Examiner will interpret as best understood.
Claim 4 recites the limitation “receive PDCCHs or PDSCHs in an active DL BWP after the time duration, wherein the active DL BWP is one of: a DL BWP from the first set of DL BWPs, wherein the DL BWP is a last DL BWP where the transceiver is configured to transmit PDCCH or PDSCH before the time duration” (noted underlined added by Examiner) which makes the claim indefinite.  The second underlined limitation seems to contradict the first since the second underlined limitation claims active DL BWP/a DL BWP occurring before time duration.  However the active DL BWP is claimed to be after time duration in the first limitation.  Examiner will interpret as best understood.
Claim 10 recites the limitation “transmit PDCCHs or PDSCHs in an active DL BWP after the time duration, wherein the active DL BWP is one of: a DL BWP from the first set of DL BWPs, wherein the DL BWP is a last DL BWP where the transceiver is configured to transmit PDCCH or PDSCH before the time duration” (noted underlined added by Examiner) which makes the claim indefinite.  The second underlined limitation seems to contradict the first since the second underlined limitation claims active DL BWP/a DL BWP occurring before time duration.  However the active DL BWP is claimed to be after time duration in the first limitation.  Examiner will interpret as best understood.
Claim 15 recites the limitation “a second number of CSI reports…that have (i) values for a CSI report quantity that are larger than values for the CSI report quantity in other CSI reports…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “a second number of CSI reports…that each CSI report has (i) values for a CSI report quantity that are larger than values for the CSI report quantity in other CSI reports …” or “a second number of CSI reports…that have (i) combined values for a CSI report quantity that are larger than values for the CSI report quantity in other CSI reports…”.  Examiner will interpret as best understood.
Claim 15 recites the limitation “RS resources from the RS resource sets in a third set of DL BWP…” which makes the claim indefinite.  The “RS resource sets” are part of the “a second configuration” received by the UE, however claim 15 does not explicitly claim “RS resource sets” and “RS resources” being received by UE.  Hence it’s unclear if “RS resource sets” and “RS resources from the RS resource sets” are received as part of the “second configuration” step or receive “RS resources” step or if Applicant intended to claim “RS resources for the RS resource sets”.  Examiner will interpret as best understood.
Claim 17 recites the limitation “receiving PDCCHs or PDSCHs in an active DL BWP after the time duration, wherein the active DL BWP is one of: a DL BWP from the first set of DL BWPs, wherein the DL BWP is a last DL BWP where the transceiver is configured to transmit PDCCH or PDSCH before the time duration” (noted underlined added by Examiner) which makes the claim indefinite.  The second underlined limitation seems to contradict the first since the second underlined limitation claims active DL BWP/a DL BWP occurring before time duration.  However the active DL BWP is claimed to be after time duration in the first limitation.  Examiner will interpret as best understood.
Claims 2-7, 9-14, 16-20 are rejected for claiming dependency from rejected claims 1, 8, 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Han et al (USPN 20170111898)	FIG. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469